Citation Nr: 1228894	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-03 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2004 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for lumbar spine strain, assigning a 10 percent evaluation effective October 7, 2005, cervical spine spondylosis, assigning a 10 percent evaluation effective October 7, 2005, right shoulder strain, assigning a 10 percent evaluation effective October 7, 2005, and right carpal tunnel syndrome, assigning a 10 percent evaluation effective October 7, 2005; and denied service connection for a personality disorder and sleeping problems.  In August 2006, the Veteran submitted a notice of disagreement with the denial of service connection for sleeping problems and the evaluations assigned for his orthopedic disabilities and subsequently perfected his appeal in February 2007.

In March 2010, the Board decided the Veteran's increased rating claims and remanded his claim for service connection for sleeping problems and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) to the Appeals Management Center (AMC) for further evidentiary development, including providing the Veteran with additional notice, obtaining any outstanding treatment records, and affording him a VA examination to address whether his psychiatric complaints were related to his military service or his service-connected disabilities.  The Board again remanded the Veteran's claims in November 2010 for an addendum medical opinion.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

After reviewing the record, the Board finds that the AMC has not complied fully with the March 2010 remand directives, as discussed more fully below.  As such, these claims must be remanded yet again.  See Stegall, supra.  

The Board notes that the Veteran filed his original claim of entitlement to service connection for sleeping problems.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).  Accordingly, the issue has been recharacterized above.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

In the March 2010 remand, the AMC was ordered to provide the Veteran with a VA examination to address whether his claimed psychiatric disorder was related to his military service and/or his service-connected orthopedic disabilities.  The AMC provided the Veteran with a VA examination in July 2010 and an addendum opinion was provided in July 2012.  Although these opinions addressed the Veteran's contentions of direct service connection, neither the July 2010 VA examination nor July 2012 addendum opinion addressed whether the Veteran's psychiatric disability was caused or aggravated by his service-connected orthopedic disabilities.  As such, the examination and addendum opinion fail to comply with the Board's March 2010 remand directives.  See Stegall, supra.  Additionally, the Board notes that the examiner based her negative nexus opinion in part on the Veteran's alcohol abuse, concluding that this is one of the causes of his psychiatric disorder.  However, a January 2012 VA treatment record shows a negative alcohol screening.  Despite this negative alcohol screening, the Veteran still complained of difficulty sleeping in a February 2012 VA treatment record.  As this presence of psychiatric symptomatology in the apparent absence of continuing alcohol abuse seems to contradict the examiner's opinion, on remand, the examiner must reconcile her opinion with these recent treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must be remanded for an addendum medical opinion.

With regard to the claim of entitlement to TDIU, the Board notes that the readjudication of the Veteran's claim for service connection for an acquired psychiatric disorder may impact his TDIU claim.  Therefore, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, following the development and readjudication of the Veteran's acquired psychiatric disability claim, the AMC must readjudicate his claim for TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should insure that updated treatment records, VA and non-VA, are obtained and made available to the VA examiner.

2.  The claims file should be returned to the original July 2010 and July 2012 VA examiner for an addendum opinion.  The examiner should review the updated VA treatment records, including the January 2012 negative alcohol screen and subsequent complaints of difficulty sleeping in February 2012.  She should reconcile these findings with her July 2010 opinion that the Veteran's psychiatric complaints were, at least in part, due to his alcohol abuse.  The examiner should also provide an opinion as to whether it is at least as likely as not that any current acquired psychiatric disorder(s) was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected disabilities.  The Veteran may be recalled for examination if deemed necessary.  

If the original July 2010 and July 2012 VA examiner is unavailable, the Veteran must be scheduled for VA examination with an appropriate examiner to determine the nature and etiology of his claimed psychiatric disorder(s).  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the previous psychiatric diagnoses and the July 2010 VA examination report with July 2012 addendum.  That such a review took place must be noted in the examination report.

The examiner must state whether it is at least as likely as not that any current acquired psychiatric disorder(s) was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service or by his service-connected disabilities.  

If the examiner diagnoses the Veteran with a personality disorder, s/he must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for an acquired psychiatric disorder should be readjudicated.  Thereafter, and following any development deemed necessary, to include an examination with opinion as to whether the service-connected disabilities render the Veteran individually unemployable, the claim of entitlement to TDIU should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

